Citation Nr: 1025633	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, 
and from July 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida, that 
denied entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The Veteran filed a timely notice 
of disagreement and the RO issued a statement of the case in 
September 2008, along  with two other issues then on appeal.  
The Veteran filed a substantive appeal in November 2008 only 
with respect to his lumbar spine claim.

The issue of entitlement to individual unemployability 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran's claims file 
contains records from the Social Security Administration (SSA) 
indicating that the Veteran has been granted disability benefits 
from the SSA.  The RO requested records related to this award in 
October 2008 and April 2009, however the records received from 
Social Security appear to be incomplete.  In this regard, the 
evidence obtained from Social Security Administration includes 
copies of examination reports conducted for Social Security, but 
does not contain a package of medical records which would 
normally be expected to be contained in a Social Security 
disability benefits file.  Also, the records obtained did not 
include a copy of the claim for Social Security benefits which 
was filed by the Veteran.  In May 2009, the RO made a finding 
that, while the SSA records show that the Veteran was awarded 
disability benefits for a back disorder and organic mental 
disorder, there was no evidence to show that the back disorder 
had a relationship to the Veteran's military service.  
Afterwards, the RO adjudicated the claim without further attempt 
to obtain additional SSA records.  

Here, the Board notes that VA's duty to assist claimants is 
codified at 38 U.S.C. § 5103A. VA has a duty to "make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim."  Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. § 5103A(a)(1).  
Relevant records for the purpose of § 5103A are those records 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Id.  The legal standard for 
relevance requires VA to examine the information it has related 
to medical records and if there exists a reasonable possibility 
that the records could help the Veteran substantiate his claim 
for benefits, the duty to assist requires VA to obtain the 
records.  Id.

In this regard, the Board also notes that in the Golz case, the 
Federal Circuit found that the Board did not err as a matter of 
law when it determined that VA met its duty to assist the 
Veteran, even though VA did not request his SSA records.  In 
that case, the Veteran was claiming service connection for PTSD 
and the Board found that the SSA decision did not mention a 
psychiatric disorder.  Thus, although the medical records 
accompanying the SSA decision were not in the file, the Board in 
that case found that they would not be relevant to the claim on 
appeal.

In this case, however, the SSA records specifically mention the 
Veteran's back disability as a factor in granting disability 
benefits.  Specifically, a September 30, 2008 letter states that 
the Social Security Administration approved benefits based on 
the diagnoses of disorders of the back (discogenic and 
degenerative) and organic mental disorders.  By virtue of the 
approval of benefits, the Board also notes that the Veteran's 
disabilities, one of which the Veteran is service-connected for, 
were found to preclude the Veteran from performing any 
substantial gainful activity. Therefore, based on the language 
of the SSA records in this case, the Board finds that there is a 
reasonable possibility that these records may help substantiate 
the Veteran's claim.  Records related to such award, should 
therefore be associated with the Veteran's claims file.  38 
C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary 
to obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).

Prior to readjudicating the Veteran's claim upon remand, the RO 
should associate with the Veteran's claims file any additional 
records of the Veteran's treatment for his lumbar spine 
disability that the Veteran may identify.  Here, the Board notes 
that the Veteran has been treated at the Tampa VA Medical 
Center, and Kissimmee and Orlando VA Outpatient Clinics.  
Records from these facilities dated since March 2008 should be 
associated with the Veteran's claims file. 

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession of 
VA adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already associated 
with the Veteran's claims file, that have 
treated him since service for his lumbar spine 
disability.  This should specifically include 
treatment records from the Tampa VA Medical 
Center, and Kissimmee and Orlando VA Outpatient 
Clinics, dated since March 2008.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed. If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, that 
fact should clearly be documented in the claims 
file, and the Veteran should be informed in 
writing. The Veteran may submit medical records 
directly to VA.

2.  The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
treatment records that served as the basis 
for any such decision(s) and the claim form 
filed by the Veteran for such benefits.  All 
attempts to fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields negative 
results, that fact should be clearly noted, 
with the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile and the Veteran should be informed in 
writing.

3. After completing the above, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



